Title: To Thomas Jefferson from John Smith, 10 August 1806
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cincinnati August 10th 1806
                        
                        It is believed that Col Sandford of Kentucky has lost his Election, by voting with J Randolph against the
                            passage of the Bill prohibiting certain articles of British manufactory, and that a Mr Johnson is the Successful Candidate. We shall know oficially to morrow. Thus you see the
                            attatchment of the public sentiment even in this remote corner to the Administration of our happy Government. 
                  God bless
                            you with many happy years. I am Sir unalterably yours
                        
                            John Smith
                            
                        
                    